DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action.  Since this application is eligible for continued examination under 37 CFR  21 December 2021 has been entered.

Response to Amendment
Examiner acknowledges Applicant’s response filed 21 December 2021 containing amendments to the claims and remarks.
Claims 58-72 and 74-79 are pending.  Claims 78 and 79 are newly added.
The previous rejections under 35 U.S.C. 102(b) and 35 U.S.C. 103(a) are withdrawn in view of the decision of the Patent Trial and Appeal Board issued 9 December 2021.
Claim 77 is indicated allowable.
A new grounds of rejection for claims 58-72, 74-76, 78, and 79 is entered under 35 U.S.C. 103(a).  The rejection follows. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 58-72, 74-76, 78, and 79 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knapp (US 6,235,471) in view of Shipwash (US 2002/0058273) and Katz (US 2009/0042737).
With respect to claims 58-72, 74-76, 78, and 79, Knapp discloses a substrate (e.g., “chip”) (see Knapp, column 7, lines 36-37; and column 9, line 66) comprising indented “wells” (see Knapp, column 38, line 35) which may exist in an array of greater than 4,000 (see Knapp, column 7, lines 65-67; and column 37, line 37).  The chip may be fabricated virtually any set of reagents can be sampled and assayed in an integrated system of the present invention[,] [f]or example, enzymes and substrates, receptors and ligands, antibodies and ligands, proteins and inhibitors, viruses and virus binding components (antibodies, proteins, chemicals, etc.)[,] immunochemicals and immunoglobulins, nucleic acids and nucleic acid binding chemicals, proteins, or the like, reactant chemicals (acids, bases, organic molecules, hydrocarbons, silicates, etc.) can all be assayed using the integrated systems of the invention” (see Knapp, column 31, lines 3-14) (emphasis added).  “The invention polymerase chain reaction], DNA sequencing, integrated or sequential screening of chemical and biological libraries, and the like” (see Knapp, column 10, line 67; and column 11, lines 1-4).  Regarding PCR, Knapp explains that “[o]ne of skill will appreciate that essentially any RNA can be converted into a double stranded DNA suitable for restriction digestion, PCR expansion and sequencing using reverse transcriptase and a polymerase” (see Knapp, column 17, lines 31-35) (emphases added).  Thus, it is clear that Knapp discloses the use of samples which are enzymes (e.g., polymerase, reverse transcriptase, etc.); nucleic acids (e.g., RNA); probes or “binding moieties” (e.g., chemicals, peptides, lipids, etc.); and fluorescently detectable labels (e.g., “fluorescent protein residues”) (see Knapp, column 31, lines 15-20; and column 29, lines 5-9).  Finally, as its name would imply to anyone having ordinary skill in the art, a nanowell is a “well” of “nano”-liter volume, as clearly evidenced by Shipwash and Katz (see Shipwash, paragraph [0209]) (see Katz, paragraph [0082]).

Allowable Subject Matter
Claim 77 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Lee (D.-S. Lee et al., Bulk-Micromachined Submicroliter-Volume PCR Chip With Very Rapid Thermal Response and Low Power Consumption, 4 Lab Chip 401-407 (2004)), Young (I. T. Young et al., Nanoliter Array Advances: Miniaturized, High Speed PCR Sensing & Control, 2005 IEEE Int’l Symposium on Circuits and Systems 2919-2922), and Dahl (A. Dahl et al., Quantitative PCR Based Expression Analysis on a Nanoliter Scale Using Polymer Nano-Well Chips, 9 Biomed Microdevices 307-314 (2007)).  Lee, Young, and Dahl all disclose nanowell chips having nanoliter volume and designed for use in PCR analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Randy Boyer/
Primary Examiner, Art Unit 1771